Citation Nr: 1034844	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a left knee disorder claimed to have been incurred or 
aggravated while participating in a VA compensated work therapy 
(CWT) program in June 2002, and claimed to have been aggravated 
by subsequent left knee surgery at a VA facility in August 2002.


REPRESENTATION

Appellant represented by:	The American Red Cross 


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from January 1973 to December 
1974, and from July 1976 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  

The Board remanded this case in June 2005 and March 2008 for 
additional development of the evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence establishes that the Veteran sustained an 
additional disability to his left knee as a result of his 
participation in a CWT program in June 2002.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of a left knee 
lateral meniscus tear have been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Analysis

Under 38 U.S.C.A. § 1151 "compensation ... shall be awarded for a 
qualifying additional disability ... in the same manner as if such 
additional disability ... were service-connected.  For purposes of 
this section, a disability is a qualifying additional disability 
... if the disability was not the result of the veteran's willful 
misconduct and-

"(1) the disability ... was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in [38 U.S.C.A.] 
§ 1701(3)(A) ..., and the proximate cause of the disability ... was- 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable."

Pursuant to 38 C.F.R. § 3.361, to determine whether additional 
disability exists within the meaning of [38 U.S.C.A.] § 1151, the 
veteran's condition immediately prior to the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based is compared to his ... 
condition after such care, treatment, examination, services, or 
program has been completed.  Each body part or system involved is 
considered separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to disability due to 
training and rehabilitation services or CWT program must meet the 
causation requirements of this paragraph and paragraph (d)(3) of 
this section.  38 C.F.R. § 3.361(c).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  To establish that the 
provision of training and rehabilitation services or a CWT 
program proximately caused a veteran's additional disability, it 
must be shown that the veteran's participation was an essential 
activity or function of the training services, or CWT program 
provided or authorized by VA proximately caused the disability.  
38 C.F.R. § 3.361(d)(3).  The veteran must have been 
participating in such training, services, or CWT program provided 
or authorized by VA as part of an approved rehabilitation program 
under 38 U.S.C. chapter 31, or as part of a CWT program under 38 
U.S.C. § 1718.  Id.  It need not be shown that VA approved that 
particular activity or function, as long as the activity or 
function is generally accepted as being a necessary component of 
the training, services, or CWT program that VA approved or 
authorized.  Id.

In the present case, the competent evidence of record is at least 
in equipoise as to whether the Veteran sustained a left knee 
disorder as a result of his participation in a CWT program in 
June 2002.  Thus, for the reasons discussed below, an award of 
compensation under 38 U.S.C.A. § 1151 is deemed appropriate here.

The Veteran reports on June 10, 2002, he was a participant in a 
CWT program.  As part of his assigned duties he was told to pick 
up some recyclable papers in the basement.  When he arrived in 
the basement he found 22 boxes of books which he dumped into big 
metal cart.  He proceeded to pull the cart down a ramp and felt a 
sharp pain in his left knee and his knee almost gave way.  He 
stated that he informed his supervisor about his knee pain and 
that he was requested to come back the following day for medical 
treatment.  

A VA treatment record dated in May 2000 shows that the Veteran 
reported injuring his left knee playing basketball in 1982.  The 
Veteran indicated that he had a history of left knee arthritis 
and the need to wear a brace.  

A June 11, 2002 VA treatment report reflects that the Veteran 
presented with a two-week history of left knee weakness, and that 
the knee gave way.  He explained that his knee gave way while 
working in a warehouse pushing a heavy cart.  He denied any 
recent trauma to the knee.  The examiner noted that X-ray studies 
of the knee in 1999 demonstrated minimal degenerative joint 
changes.  The Veteran was diagnosed with knee arthritis and with 
rule out ligament problems or meniscal tear.  He was advised to 
continue to using his knee brace.  An MRI conducted in July 2002 
revealed damage to his left knee.  He underwent left knee surgery 
in August 2002 and June 2004

In June 2005, the Board remanded the appellant's claim for 
additional development, to include obtaining a medical opinion 
from a VA physician.

An examination was conducted in October 2005; however, the 
examiner failed to provide an adequate opinion.  The examiner 
found that the Veteran had a preexisting left knee condition 
prior to his alleged June 10, 2002 left knee injury.  The 
examiner also opined that the "alleged incident of June 10, 2002 
during the Veteran's participation in an activity or function of 
a VA compensated work therapy program on June 10, 2002 did not 
proximately cause this preexisting left knee condition based on 
evidence of prior medical records."  The Board, however, found 
that the examiner failed to specify what the preexisting disorder 
was.  Also, while the examiner essentially found that the left 
knee disorder was aggravated during the Veteran's CWT program, he 
did not render an opinion as to whether the therapy caused the 
aggravation.     

The Board remanded the claim in March 2008 for clarification and 
further opinion from the October 2005 VA examiner.  The Board 
also requested that the RO obtain verification of the Veteran's 
participation in a CWT program at the time of the June 10, 2002 
incident.  A photocopy of a CWT Payment Voucher is on file 
showing that the Veteran was paid for working 38 hours from June 
2, 2002, to June 15, 2002 but did not confirm that the Veteran 
was in fact participating in the CWT program on June 10, 2002. 

In October 2008, an addendum was provided by the VA examiner who 
conducted the October 2005 examination.  The examiner concluded 
that it was likely as not that the Veteran has an additional 
disability which was caused by his participation in a VA CWT 
program on June 10, 2002.  The additional disability was 
diagnosed as a tear of the lateral meniscus (based on results 
from the July 2002 MRI).  The examiner further concluded that it 
was likely as not that the Veteran's participation in an 
essential activity or function of the CWT program, provided or 
authorized by VA, proximately caused the additional disability.  
The examiner noted that the Veteran's claims file was reviewed 
and in particular, indicated that VA medical records prior to and 
after June 10, 2002 were reviewed in providing his opinion.  

The RO noted that in March 2010, the VA Medical Center indicated 
that the Veteran participated in a CWT program from April to July 
2002 but that time cards were no longer available.   

Based on the information supplied above, the Board finds that 
October 2008 VA opinion is a probative medical opinion.  The 
examiner concluded that a left knee disorder, diagnosed as a 
lateral meniscus tear, was aggravated by the Veteran's 
participation in CWT therapy in June 2002.  This evidence is not 
in controversy and appears to be based on correct facts.  Because 
no competent medical authority has controverted this favorable 
medical opinion, its persuasive value need not be analyzed 
further.

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Compensation under 38 
U.S.C.A. § 1151 for residuals of a left knee lateral meniscus 
tear have been met.




ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 
for left knee lateral meniscus tear have been met.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


